Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US Patent No. 4,791,060 A published 12/13/1998).
Regarding claim 1, Chandler teaches an apparatus comprising: 
a body having an insertion surface (a receptacle 30 of syringe 19 – Fig. 1) spaced apart from a distal end portion (the opening is spaced away from a bottom plate 56 – Fig. 1); 
a fluid manipulating assembly (the body 10 – Fig. 1) disposed in the distal end portion (the body 10  is connected to a bottom plate 56 – Figs. 1-2), the fluid manipulating assembly having an interior surface (inner surface of the receptacle 21 – Fig. 1); 
a plunger (a plunger 34 – Fig. 1) slidably disposed in the body extending from the insertion surface and terminating in the mixing receptacle (a plunger 34 is in assay tube 11 – Fig. 1), 
a pliant seal (a piston 35 is attached to plunger 34 of syringe 19 – Fig. 1) (the piston 35 is inherently a pliant seal because the piston provides a seal within the plunger end in order to achieve a liquid tight seal to force fluid flow when depressed) disposed around an intermediate location of the plunger to form a seal for air within the body (the piston 35 is capable of forming an air tight seal – column 4 lines 51-54), wherein activation of the plunger creates a positive air pressure to move the test mixture from the mixing receptacle (plunger 34 of the syringe 19 is capable of creating positive air pressure – column 4 lines 51-54); and 
However, Chandler (Fig. 1) does not teach a mixing receptacle defined in the fluid manipulating assembly, the mixing receptacle providing a volume to mix a test mixture; wherein: the mixing receptacle is disposed under the plunger; and the plunger is to extend into the mixing receptacle when activated; a test area disposed in the fluid manipulation assembly under the mixing receptacle, a fluid path extending from the mixing receptacle to the test area, and activation of the plunger forces the test mixture to flow from the mixing receptacle to the test area.
Chandler teaches a different embodiment of syringe 19 wherein a mixing receptacle defined in the fluid manipulating assembly (the upper portion 36 of the syringe 19 formed between the unattached piston and the rupture membrane 65 – Fig. 3 and column 5 lines 29-33), the mixing receptacle providing a volume to mix a test mixture (powdered urea is mixed with the aqueous medium in the upper portion 36 of the syringe 19 – column 5 lines 29-33); 
wherein:
the mixing receptacle is disposed under the plunger (the upper portion 36 of the syringe 19 is under the plunger 60 – Fig. 3); and 
the plunger is to extend into the mixing receptacle when activated (the plunger 60 extends into the upper portion 36 of the syringe 19 – Fig. 3); 
a test area (the lower end of the assay tube 11 – Figs. 2-3) disposed in the fluid manipulation assembly under the mixing receptacle (the lower end of the assay tube 11 is under the upper portion 36 of the syringe 19 – Figs. 2-3), a fluid path extending from the mixing receptacle to the test area (channel 42 connects the upper portion 36 of the syringe 19 to the lower end of the assay tube 11 – Figs. 2-3), and activation of the plunger forces the test mixture to flow from the mixing receptacle to the test area (the plunger 60 is capable of pushing a mixture into assay tube 11 – column 4 lines 51-54 and column 5 lines 33-35). Chandler teaches it would be advantageous to use the modified syringe 19 to provide a device having a long shelf life of two years at room temperature (column 5 lines 16-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Chandler (Fig. 1), with the syringe 19, taught by Chandler (Fig. 3) to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Chandler teaches different embodiments of the same syringe.
Regarding claim 2, Chandler, modified by Chandler, teaches the apparatus of claim 1 further comprising a plunger chamber (a receptacle 30 of syringe 19 – Fig. 1) to receive the plunger (a receptacle 30 of syringe 19 receiving the plunger 60 of syringe 19 – Figs. 1-3) and extending from the insertion surface to the interior surface of the fluid manipulating assembly (the receptacle 30 is opened and extends into the syringe 19 – Figs. 1-3).
Regarding claim 3, Chandler, modified by Chandler, teaches the apparatus of claim 2, the plunger chamber including a longitudinal portion (inside space of syringe 19 – Fig. 3) extending from the insertion surface of the body to the interior surface of the fluid manipulating assembly (inside space of syringe 19 is cylindrical – Figs. 2 and 3) the longitudinal portion including a wide portion having a diameter (the space in syringe 19 – column 5 line 18 and Fig. 3), a narrow portion having a diameter that is less than the diameter of the wide portion  (outlet 31 is narrower than the diameter of the inside of syringe 19 – Figs. 2 and 3), and a tapering portion that connects the wide portion to the narrow portion (a tapering section around outlet 31 – Fig. 3).
Regarding claim 5, Chandler, modified by Chandler, teaches the apparatus of claim 4, the pliant seal (a piston 35 is attached to plunger 34 of syringe 19 – Fig. 1) having a diameter greater than the diameter of the narrow portion of the plunger chamber (the piston 35 is wider than the outlet 31 – Figs. 1-2).
Regarding claim 7, Chandler, modified by Chandler, teaches the apparatus of claim 1 further comprising: 
an actuator disposed in the body (modified syringe 19 has a hollow plunger 60 and a rod 61 – column 5 line 19 and Fig. 3); and 
an actuator chamber (space inside modified syringe 19 – Fig. 3) to receive the actuator therein to provide for actuation of the actuator from (the hollow plunger 60 is inside the modified syringe 19 – Fig. 3), the actuator chamber extending from the insertion surface (opening of modified syringe 19 that receives the hollow plunger 60 – Fig. 3) to the interior surface of the fluid manipulating assembly (outlet 31 of modified syringe 19 leads to the channel 42 and chamber 11– Figs. 2-3).
Regarding claim 8, Chandler, modified by Chandler, teaches the apparatus of claim 7 further comprising a frangible package (a rupture membrane 65 covers chamber 66 – Fig. 3) disposed on the interior surface of the fluid manipulating assembly adjacent to the actuator chamber (chamber 66 is in the middle of the modified syringe 19 – Fig. 3), the actuator (a hollow plunger 60 and rod 61 – Fig. 3) moveable within the body to contact and rupture the frangible package in response to be actuated  (rod 61 is depressed causing the piercing member 63 to rupture the membrane 65 – column 5 lines 30-31).
Regarding claim 9, Chandler, modified by Chandler, teaches the apparatus of claim 8 further comprising a fluid test solution path (outlet of syringe 19 sealed by the rupture membrane 65 – Figs. 2-3) extending from the frangible package to the mixing receptacle (outlet of syringe 19 leads from the rupture the membrane 65 to the upper portion of the syringe 19 – Fig. 3 and column 5 lines 31-33) and a test die (the assay tube 11 is connected in series to a plain uncoated tube 12 – column 3 lines 27-28) attached to the test area to receive the test mixture in response to activation of the plunger (a color change indicator such as bromthymol blue in a urea/urease system will give a change in the color of the liquid in the assay tube 11 from yellow to blue – column 4 lines 59-62).
Claims 4, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Niedbala et al (US Patent No. 8,673,239 B2 published 03/18/2014; hereinafter Niedbala).
Regarding claim 4, Chandler, modified by Chandler, teaches the apparatus of claim 3.
However, Chandler, modified by Chandler, does not teach the plunger including a shaft having a shaft diameter less than the diameter of the narrow portion of the plunger chamber.
Niedbala teaches a sample collector wherein the plunger (a plunger arm 61 with a first diameter portion 61a – Fig. 3) including a shaft having a shaft diameter less than the diameter of the narrow portion (end wall of the channel 41– Fig. 3) of the plunger chamber (a first diameter portion 61a is narrower than the end wall of the channel 41 – Fig. 3). Niedbala teaches that it would be advantageous to use a first diameter portion 61a in order to use flange portions 76 and 77 to lock the plunger arm 61 to the channel 41 and prevent plunger 60 from dislodging during sample collection.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diameter of the plunger shaft diameter and ends of the receptacle, as taught by Chandler, with the plug 40 and plunger arm 61 arrangement, taught by Niedbala, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Chandler and Niedbala both teach test kits for body fluids.
Regarding claim 6, Chandler, modified by Chandler, teaches the apparatus of claim 5, 
However, Chandler does not teach locking recesses on the plunger chamber or the plunger.
Niedbala teaches a sample collector comprising a locking feature wherein the narrow portion of the plunger chamber  (opening 20 – Fig. 2) includes a locking recess defined around an inner surface of the narrow portion (groove 26 – Fig. 2A), the plunger further including a locking device disposed around the shaft (protrusion 56 – Fig. 2), the locking device having a diameter greater than the shaft diameter (protrusion 56 is greater in diameter than the handle end 54 it is formed on – Fig. 2) and greater than the diameter of the narrow portion of the plunger chamber (groove 26 is greater in diameter than the opening 20– Fig. 2A), the locking device to engage the locking recess to prevent removal of the plunger after being activated (protrusion 56 locks into groove 26 – column 5 lines 25-40). It would be advantageous to use a locking feature to prevent contamination and spillage of the reagents and samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rod and hollow plunger, as taught by Chandler, with a locking feature, taught by Niedbala, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Chandler and Niedbala both teach test kits for body fluids.
Regarding claim 20, Chandler, modified by Chandler, teaches the apparatus of claim 7
However, Chandler does not teach locking recesses on the plunger chamber or the plunger.
Niedbala teaches a sample collector comprising a locking feature wherein the actuator chamber (wall section 22 – Fig. 2A) comprising a locking recess defined on side surfaces of the actuator chamber (L-shaped groove formed near opening 20 – Fig. 2 can column 5 lines 25), the actuator (collector end 10a – Fig. 2A) further including locking projections to engage the locking recess on the actuator chamber to prevent removal of the actuator after being activated (protrusion 56 locks into groove 26 – column 5 lines 25-40). It would be advantageous to use a locking feature to prevent contamination and spillage of the reagents and samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rod and hollow plunger, as taught by Chandler, with a locking feature, taught by Niedbala, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Chandler and Niedbala both teach test kits for body fluids.
Claim 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al (US20060292035A1 published 12/28/2006; hereinafter Gould) in view of Wu et al (US20110165024A1 published 07/07/2011; hereinafter Wu).
Regarding claim 10, Gould teaches a test device comprising: 
a body (a housing 13 within which is supported in a vertical position – paragraph 45 and Fig. 1) having an insertion surface (a pair of vertical parallel cylinders 20 and 21 – Fig. 1) spaced apart from a distal end portion; 
a fluid manipulating assembly (a body member 11 having a base 12 and cylinders 20 and 21 – Fig. 1 and paragraph 45) disposed in the distal end portion, the fluid manipulating assembly having an interior surface (a chamber 39 formed within the base 12 – paragraph 49); 
a frangible package (a buffer solution enclosed in a buffer cup 22 – Fig. 3) disposed on fluid manipulating assembly spaced from the mixing receptacle (a buffer cup 22 – Fig. 3); 
a mixing receptacle defined in the fluid manipulating assembly (a mixing chamber 42 in the housing 12 – Fig. 7), the mixing receptacle providing a volume to receive a test solution from the frangible package to form a test mixture (the buffer solution from the buffer cup 22 flow downwardly onto the bottom sloping surface 40 – paragraph 52); 
a plunger chamber (a cylinder 21 within the housing 13 – Fig. 1 and paragraph 47) defined in the body to receive a plunger (a sample collector 31 in the cylinder 21 – Fig. 3 and paragraph 47), the plunger chamber terminating in an interior surface of the fluid manipulating assembly in the mixing receptacle (the cylinder 21 extends into the mixing chamber 42 – Fig. 3 and paragraph 48); 
the plunger (sample collector 31 – Fig. 3 and paragraph 47-48) slidably disposed in the body extending from the insertion surface (sample collector 31 extends from the top of the body 11 – Fig. 3 and paragraph 47-48), wherein: 
the mixing receptacle is disposed under the plunger (mixing chamber 42 is under the sample collector 31 – Figs. 3 and 6-7); 
a test die (sample receiving end 45 of the test strip 14 in a space or chamber 44 – paragraph 50 and Fig. 7) disposed under the fluid manipulation assembly (the space or chamber 44 is under the body member 11 – Fig. 7) underneath the mixing receptacle and plunger (the space or chamber 44 is under the mixing chamber 42 and sample collector 31 – Figs. 3 and 6-7), a fluid path extending from the mixing receptacle to the test die (slide valve has an opening 4 provides communication between the mixing chamber 42 and test strip chamber 44 – paragraph 50), and activation of the plunger forces the test mixture to flow from the mixing receptacle to the test die via the fluid path (collector is inserted into cylinder 21, it is pushed into the cylinder until the swab 34 engages a pair of spaced parallel abutments 36 – paragraph 48), wherein the fluid manipulation assembly is disposed between the mixing receptacle and the test die (the body member 11 contains the slide valve 46 and slide valve is between the mixing chamber 42 and test strip chamber 44 – paragraph 50).
However, Gould does not teach the plunger slidably disposed in the body and terminating in the mixing receptacle; the plunger is to extend into the mixing receptacle when activated; the plunger comprises a locking device disposed around a shaft between a proximate end and a distal end of the plunger, the locking device to interact with a locking recess in the plunger chamber which locking recess is disposed between a proximate and distal end of the plunger chamber; a pliant seal disposed around an intermediate location of the plunger to form a seal for air within the body, wherein activation of the plunger creates a positive air pressure to move the test mixture from the mixing receptacle; and 
the plunger slidably disposed in the body (sample collector 102 with plunger head 217 – Figs. 3-7) and terminating in the mixing receptacle (plunger head 217 extends from the top of the body member 11 and is pushed into the closed space 601 – Figs. 5-7);
the plunger is to extend into the mixing receptacle when activated (plunger head 217 is pushed into the closed space 601 – Figs. 5-7); 
the plunger comprises a locking device disposed around a shaft between a proximate end and a distal end of the plunger (sample collector can have circumferential screw threads and the receiving cup can have circumferential receiving threads – paragraph 8), the locking device to interact with a locking recess in the plunger chamber which locking recess is disposed between a proximate and distal end of the plunger chamber (the receiving cup can have circumferential receiving threads – paragraph 8) (Although Wu does not explicitly teach the claimed “locking recess is disposed between a proximate and distal end of the plunger chamber”, the claimed location have no mechanical function patentably distinct over Wu. Furthermore, one of ordinary skill would arrive “locking recess is disposed between a proximate and distal end of the plunger chamber” through routine experimentation/optimization); 
a pliant seal (an O-ring 607 provided between the circumferential outer surface of the sample collector base 209 – paragraph 35) disposed around an intermediate location of the plunger to form a seal for air within the body (sealing structures such as O-rings are used in some embodiments– paragraph 35) (O-ring 607 is capable of providing an air tight seal), wherein activation of the plunger creates a positive air pressure (O-ring 607 is capable of providing a positive air pressure – Fig. 7) to move the test mixture from the mixing receptacle (fluid from the closed space 601 is sent to the passageway 503 – Fig. 7). It would advantageous to use a sealing structures such as O-ring to preventing the sample from leaking out of the receiving cup (paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample collector and body, as taught by Gould, with the threads and O-ring, taught by Wu, to gain the above advantages. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Gould and Wu teach fluid sample collectors.
Regarding claim 11, Gould, modified by Wu, teaches the test device of claim 10 wherein the plunger chamber (a cylinder 21 within the housing 13 – Fig. 1 and paragraph 47) comprises a longitudinal portion extending from the insertion surface of the body to the interior surface of the fluid manipulating assembly (a rear column structure 18 of the upper body portion 17 extends into a chamber 39 formed within the base 12 – Fig. 3), the longitudinal portion including a wide portion having a diameter (top of the cylinder 121 for receiving a sample collector 131 having a sample swab 134 – Fig. 12 and paragraph 55) (In FIGS. 11 and 12 there is shown at 110 a saliva testing device which is a modification of the testing device 10 described above – paragraph 54), a narrow portion having a diameter that is less than the diameter of the wide portion (bottom opening 138 – Fig. 12), and a tapering portion that connects the wide portion to the narrow portion (tapered portion between the top of the cylinder 121 and the bottom opening 138 – Fig. 12).
Regarding claim 12, Gould, modified by Wu, teaches the test device of claim 11, the plunger comprising: 
a shaft extending between proximate and distal ends (a rod 33 between the proximate and distal end of the sample collecter 31 – paragraph 47), the shaft having a shaft diameter less than the diameter of the narrow portion of the plunger chamber (a rod 33 in the sample collector 131 is narrower than the outlet 138 – Fig. 12)(In FIGS. 11 and 12 there is shown at 110 a saliva testing device which is a modification of the testing device 10 described above – paragraph 54).
Regarding claim 13, Gould, modified by Wu, teaches the test device of claim 12, the pliant seal having a diameter greater than the diameter of the narrow portion of the plunger chamber (Gould, modified by Wu, teaches an O-ring 607 in around the middle of the sample collector 131 – Gould Figs. 1 and 12 and Wu Figs. 5-7) (the middle of the sample collector 131 is greater in diameter than the outlet 138, thus an O-ring 607 formed around the middle of the sample collector 131 would also be greater in diameter than the outlet 138 – Fig. 12).
Regarding claim 14, Gould, modified by Wu, teaches the test device of claim 10 further comprising 
an actuator disposed in the body (buffer button 24 is positioned on top of the buffer cup 22 and in the housing 13 – paragraph 46 and Fig. 3); and 
an actuator chamber (cylinder 20 receives the buffer button 24 – Fig. 3) to receive the actuator therein to provide for actuation of the actuator from (cylinder 20 delivers a reagent which may be a buffer solution enclosed in a buffer cup 22 – paragraph 46), the actuator chamber extending from the insertion surface to the interior surface of the fluid manipulating assembly (the buffer button 24 extends from the top of the body 11 to the inside of the cylinder 20 – Fig. 3).
Regarding claim 15, Gould, modified by Wu, teaches the test device of claim 14, the actuator being moveable within the body to contact and rupture the frangible package in response to be actuated (buffer cup button 24 is depressed which urges the bottom 23 of the buffer cup 22 against the piercing member 26 to rupture the bottom 23 and release the buffer solution – paragraph 52).
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Point 1: The applicant argues that “element 10 of Chandler, which element 10 the Action relies on in rejecting the fluid manipulating assembly, is not at all "in" element 19 of Chandler, which element 19 the Action relies on in rejecting the body”.
Element 19 of Chandler is cited to show that the device has a body and an insertion surface. Furthermore, the interpretation of “fluid manipulating assembly, is not at all "in" element 19 of Chandler” is improper because the claimed “fluid manipulating assembly disposed in the distal end portion” has been mapped to the body 10 connected to a bottom plate 56 in Figs. 1-2, wherein the bottom plate 56 fits around the body 10 in Fig. 2, thus the body 10 is inside of the bottom plate 56.
Point 2:  The applicant argues that “Chandler fails to teach or suggest, "a mixing receptacle defined in the fluid manipulating assembly" … This is confusing as element 19 is not a different embodiment of element 10, but rather is a sub-feature of such. Given this lack of clarity regarding how the Action interprets Chandler, it is difficult for Applicant to appropriately respond to the rejection as there appears to be a lack of cohesion between how the different elements of Chandler are deemed to read onto the elements of the claims in question” and  “claim 1 recites that the mixing receptacle is defined in the fluid manipulating assembly that is at the distal end of the body”.
The action does not state that element 19 is a different embodiment of element 10. Furthermore, the office action clearly points out that another embodiment of element 19 is used from Fig. 3 and where the upper portion 36 of the syringe 19 is mapped to the claimed mixing receptacle. The syringe 19 in Fig. 3, a different embodiment of the syringe 19 in Fig. 1, teaches an upper portion 36 (mixing receptacle) disposed in the body 10 (fluid manipulating assembly).
The examiner also disagrees with the applicant’s interpretation where the “mixing receptacle is defined in the fluid manipulating assembly that is at the distal end of the body” because this in a narrow interpretation of “a fluid manipulating assembly disposed in the distal end portion”. The BRI of “disposed” in the claim suggests that the fluid manipulating assembly is not fixed or limited to only a distal end of the body.
Point 3: The applicant argues that “a piston is clearly not the same as the pliant seal recited in claim 1. Specifically, Chandler expressly recites that element 35 is "attached at one end'' of the plunger. (Chandler, col. 3, lines 58-59) (emphasis added). As it is attached "at one end," element 35 of Chandler clearly is not "around an intermediate location of the plunger." (Claim 1)
The examiner disagrees with the statement “a piston is clearly not the same as the pliant seal” because it is obvious to one of ordinary skill that a piston of a syringe must be pliant in order to function.
While the examiner understands the applicant’s interpretation of "around an intermediate location of the plunger", the examiner points out that “around an intermediate location” under BRI also means near or close to an intermediate location. Applicant is advised to amend the claim to define the structure and location of the pliant seal. Furthermore, examiner points out that the attachment of the plunger at an intermediate location between a proximate and distal end does not change the function of the invention as claimed and would be an aesthetic change over the Chandler reference.
Point 4: Regarding the rejection of claim 3, the applicant argues that “an outlet of a syringe is not the "portion" of a plunger chamber recited in claim 1” and that “the Action merely states that in Fig. 3 there is a "tapering section around outlet 31”.
The examiner points that a plunger chamber is not recited in claim 1. In the rejection of claim 3, the office action maps the plunger chamber to the receptacle 30 of claim 2. Chandler teaches (column 3 line 54-55) that the receptacle 30 having an outlet 31 at its lower end, thus the outlet is a portion of the receptacle. Furthermore, Chandler teaches a tapering section around outlet 31 in Fig. 1.
Point 5: Regarding the rejection of claim 8, the applicant argues that “element 65 of Chandler is
inside the chamber where the piston resides and therefore not "adjacent to the actuator chamber”.
The examiner disagrees and points out that the frangible package is mapped to the combination of the rupture membrane 65 and chamber 66 in Fig. 3, where in the covered chamber 66 is adjacent to or next to the space inside of the syringe 19 (actuator chamber is mapped to the space inside of the syringe 19 in Fig. 3).
Point 6: The applicant argument regarding the rejection of claim 16-19 is persuasive and the rejection is withdrawn.
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The applicant argument regarding the rejection of claim 16-19 is persuasive and the rejection is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797